Exhibit 10.7
NOTE PURCHASE AGREEMENT
     NOTE PURCHASE AGREEMENT (this “Agreement”), dated as of September 10, 2010,
by and among Highbridge International LLC (“Seller”), Alseres Pharmaceuticals,
Inc. (the “Company”) and Robert L. Gipson (“Gipson”).
     For the purposes of this Agreement, affiliates of Gipson ( “Affiliates”)
shall include members of his family, Ingalls & Snyder LLC, its officers,
employees, clients, members of their families, and any other person or entity
that, directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with any of the foregoing.
     1. Purchase and Sale. Subject to the terms and conditions of this
Agreement, (i) Seller hereby sells to the Company, and the Company hereby
purchases from Seller, effective as of the Closing Date (as defined below),
$5,880,000 principal amount of Convertible Promissory Note issued on May 2, 2007
by the Company (the “Purchased Security”) for an aggregate purchase price
payable in immediately available federal funds in an amount equal to $602,700
(the “Purchase Price”), payable at the Closing (as defined below).
     2. Representations and Warranties of Seller. Seller hereby represents and
warrants to the Company as of the date hereof and as of the Closing Date that:
     a. Seller is duly authorized to enter into this Agreement and to perform
its obligations hereunder, and this Agreement is a valid and binding obligation
of Seller, enforceable against Seller in accordance with its terms;
     b. the execution, delivery and performance by Seller of this Agreement and
the consummation of the transactions contemplated hereby have been duly
authorized by all necessary corporate action on the part of Seller. This
Agreement has been duly executed and delivered by Seller and constitutes a
legal, valid and binding obligation of Seller, enforceable against Seller in
accordance with its terms, except that such enforcement may be subject to
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors’ rights generally and general
principles of equity;
     c. Seller has no liability of any kind to any broker, finder or agent in
respect of the Purchased Security except any such liability that will be
satisfied in full by Seller; and
     d. Seller is the legal and beneficial owner of the Purchased Security and
has the right to sell the Purchased Security to the Company without the consent
of, or notice to or filing with, any other person or entity

 



--------------------------------------------------------------------------------



 



whatsoever (governmental or otherwise), and upon consummation of the Closing,
the Purchased Security shall be owned by the Company free of any liens, charges,
encumbrances, rights of first refusal or other adverse claims or rights
whatsoever.
     3. Representations and Warranties of the Company. The Company hereby
represents and warrants to Seller that:
     a. the Company is duly authorized to enter into this Agreement and to
perform its obligations hereunder, and this Agreement is a valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms;
     b. the execution, delivery and performance by the Company of this Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized by all necessary corporate action on the part of the Company. This
Agreement has been duly executed and delivered by the Company and constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except that such enforcement may be
subject to bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting or relating to enforcement of creditors’ rights generally and
general principles of equity;
     c. the Company has no liability of any kind to any broker, finder or agent
in respect of the Purchased Security except any such liability that will be
satisfied in full by the Company; and
     d. all documents and disclosure filed by the Company with the Securities
and Exchange Commission regarding the Company and its subsidiaries or its or
their business and prospects is true and correct in all material respects and
does not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading. Each
press release issued by the Company during the 12 months preceding the date of
this Agreement did not at the time of release contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. No event or
circumstance has occurred or information exists (other than the consummation of
the transactions contemplated hereby) with respect to the Company or any of its
subsidiaries or its or their business, properties, prospects, operations or
financial conditions, which, under applicable law, rule or regulation, requires
public disclosure or announcement by the Company but which has not been so
publicly announced or disclosed. The Company does not currently have any letters
of intent, memoranda of understanding or other agreement with any person or
entity, whether binding or non-binding, with respect to the purchase or sale of
the Company or any of its subsidiaries in whole or in part, an investment in or
recapitalization of the Company or any of its subsidiaries by any entity or
person not Affiliated with Gipson or the purchase, sale or licensing of any of
the Company’s or any of its subsidiaries’ assets.
     4. Representations and Warranties of Gipson. Gipson hereby represents and
warrants to Seller as of the date hereof and as of the Closing Date that neither
Gipson nor any of his Affiliates currently have any letters of intent, memoranda
of understanding or other agreement with any person or entity, whether binding
or non-binding, with respect to the purchase or sale of the Company or any of
its subsidiaries in whole or in part, an investment in or recapitalization of
the Company or any of its subsidiaries by any entity or person not Affiliated
with Gipson or the purchase, sale or licensing of any of the Company’s or any of
its subsidiaries’ assets.
     5. Closing. The closing of the purchase and sale of the Purchased Security
(the “Closing”) will take place on the second business day following the date
hereof (the “Closing Date”). Upon execution of this Agreement, Seller shall
deliver to the Company the security representing the Purchased Security duly
endorsed for transfer or accompanied by instruments of transfer in a form
satisfactory to the Company, with instructions to issue a security or

 



--------------------------------------------------------------------------------



 



securities for the Purchased Security by the Company in the name of the Company.
At the Closing, the Company will deliver cash by wire transfer of immediately
available funds as follows: (1) $573,300 to Seller to the account designated in
Exhibit A hereto and (2) $29,400 to ISI Capital, LLC to the account designated
in Exhibit B hereto.
     6. Entire Agreement. This Agreement is the entire agreement between the
parties respecting the Purchased Security and supersedes all such prior
agreements.
     7. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York with respect to
agreements entered into within New York State by residents thereof.
     8. Counterparts, Facsimile Signatures. This Agreement may be executed in
one or more counterparts, each of which shall be considered an original
document. This Agreement may be delivered by facsimile, which shall be deemed an
original counterpart for all purposes.
[Signatures commence next page]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the date first above-written.

          HIGHBRIDGE INTERNATIONAL LLC    
By:
  Highbridge Capital Management, LLC,     Its Trading Manager    
 
       
 
       
By:
       
 
       
 
  Name:    
 
  Title:    
 
        ALSERES PHARMACEUTICALS, INC.    
 
       
 
       
By:
       
 
       
 
  Name:    
 
  Title:    
 
        ROBERT L GIPSON    
 
       
 
       
 
             

 